DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
	The Applicants arguments and amendments filed on 12/27/21 have been fully considered and found to be persuasive.  The rejections upon claims 2, 4-5, 7-18, and 20-24 are withdrawn.

Allowable Subject Matter
Claims 2, 4-5, 7-18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record whether taken alone or in any reasonable combination fail to teach or render obvious programmatically altering an algorithm for processing the packet processing table during runtime operation of the programmable switch by dynamically selecting a lookup algorithm for searching a packet processing table from a set of lookup algorithms supported by the programmable switch during runtime operation of the programmable switch, wherein dynamically selecting the lookup algorithm comprises using a number of rules in the packet processing table and using a syntax of the rules in the packet processing table in response to the number of rules in the packet processing table being larger than or equal a threshold value, and wherein the syntax of the rules in the packet processing table is determined in response to the number of rules being larger than or equal the threshold value .  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination reads on the claims as amended.  The closest prior art found, which was previously cited is as follows:

Sonoda et al US (20140098674) teaches with regard to the respective thresholds, the maximum number of processing rules in specifications of the respective forwarding nodes or a recommended number of processing rules may be set as a reference, or a threshold may be dynamically modified in accordance with forwarding node load. Furthermore, a mechanism is also possible whereby thresholds set in the respective forwarding nodes and methods of determining these can be freely set at any timing by a user.
Rajahalme US (20170091258) teaches a method for a managed forwarding element that processes packets through a set of packet processing tables by matching rules in the tables. The method receives an update that requires modification to at least one of the packet processing tables. Each rule in the packet processing tables is assigned a range of packet processing table versions in which the rule is valid for processing packets. The method modifies the packet processing tables according to the received update by at least one of (i) modifying the range of packet processing table versions in which an existing rule is valid to end after a current packet processing table version and (ii) adding a new rule 
None of these references taken alone or in any reasonable combination teach the claims as amended in conjunction with other limitations, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478